Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-17-00819-CR

                                  Scott Andrew RYBERG,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR5635
                       Honorable Lorina I. Rummel, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We ORDER the clerk of this court to immediately issue the mandate contemporaneously
with issuance of this opinion and judgment.

       SIGNED March 28, 2018.


                                               _________________________________
                                               Marialyn Barnard, Justice